Chief Judge Alvey
delivered the following concurring opinion, in which Judge Irving united:
This case is brought into this Court by the State, on petition and assignment of errors, from the Criminal Court of Baltimore. The indictment consists of four counts, all framed under section 80 of Article 27 of the Code. The first count charges that the accused, being the treasurer of the State, and as such having in his possession and custody certain bonds for the payment of money, the property of the State of Maryland, unlawfully and fraudulently did embezzle tlie same; and which bonds the accused was bound to account for and deliver to Edwin H. Brown, duly appointed and qualified, treasurer of the State, his successor in office.
The second count is like the first, except that it charges that the accused, being the treasurer of the State, and as such having in his possession certain bonds described, the property of the State, did unlawfully and fraudulently appropriate the same to his own use; and which said bonds the accused was bound to account for and deliver to Edwin H. Brown, the treasurer of the Staté, duly appointed and qualified, his successor in office.
The third count charges that the accused, being the treasurer of the State, was, as such treasurer, in possession of a large sum of money, the property of the State, and being so in possession of such sum of money, he unlawfully and fraudulently did embezzle the same; and which sum of money he was bound to pay over, account for and deliver to Edwin H. Brown, the treasurer of the State, duly appointed and qualified, his successor in office. And the fourth count is the same as the third, with the difference that it charges that the accused wrdaiofuUy and fraudulently did appropriate to his own use the sum of money mentioned in the third count.
*63>The accused demurred to each count of the indictment, and the demurrer was sustained and the indictment quashed.
By the assignment of errors it appears that the Court below held that section 80 of Article 27 of the Code, does not apply to or embrace the treasurer of the State, as one of the officers contemplated by that section; that the treasurer being the officer to whom the accounting is to be made, he is not one of the officers made liable to prosecution for fraudulently embezzling or appropriating to his own use the money or funds of the State. That no officer is liable to prosecution for embezzlement under the statute, unless at the time of such embezzlement or appropriation of the money or funds to his own use, he was bound to pay over, account for, or deliver them to the treasurer; and that as the treasurer was not bound to account for, pay over, or deliver such money and funds until he had ceased to be treasurer, and then to his successor in his office, the conclusion is deduced that the provision of the statute has no application to the treasurer of the State, for any embezzlements that he may have committed while in office. Or, as contended by the counsel for the accused, the offence can only be committed by a person holding office; but the statute does not embrace all office holders. That it expressly includes only those office holders who are obliged to pay over to the treasurer; and as the treasurer cannot be said to be obliged to pay over to himself, therefore he is not included by the terms of the statute.
If this be the true construction of the statute it certainly shows our law to be lamentably defective in a particular most important to the protection of the people of the State. That all persons holding office in this State should be liable to prosecution for. the embezzlement of public funds, save and except the one officer whose special duty it is to keep safely and render a *64faithful account of all the money and funds of the State that may have come into his hands or custody, is a state of things that no one could have supposed to exist. It is certainly not fair to the Legislature of the State to suppose that it could have intended such a state of the law to exist, when we see how comprehensive are the provisions of the statutes to secure a faithful accountability from all persons collecting and holding the public funds. But does this extraordinary exemption claimed for the treasurer result from a fair and reasonable construction of the statute? I think not.
The section of the Code, under which the accused has been indicted, employs these brief but comprehensive terms: “Any person holding office in this State, whether elected, or appointed by the Governor, by the corporate authorities of Baltimore, or by any other authority legally authorised to make such appointments, who shall fraudulently embezzle or appropriate to his own use money, funds or evidences of debt, which he is by law bound to pay over, account for, or deliver to the treasurer of this State, or to any other person by law authorized to receive the same, shall be guilty of a misdemeanor, and shall, upon conviction thereof, he sentenced,” &c.
Words more comprehensive than these could hardly be used to embrace every officer in the State accountable for public money or funds in his possession or control. There can be no question, of course, of the fact that the accused was an officer in the State, duly elected by competent authority, and that it was by virtue of his office that he became possessed of the money and bond's of the State, charged to have been fraudulently embezzled and appropriated by him. It is true, while he remained in office he was the financial agent and representative of the State to whom all other officers holding the State’s funds were bound to account; but it does not follow that he was not also bound to account. While he remained in *65office, and was in the exercise of its functions, the form of accounting with himself was not observed; but from the moment he ceased to be the incumbent of the office, and there was a successor appointed and qualified, he was bound to account for and pay over all the money and funds that had come to his possession belonging to the State that had not been lawfully disbursed by him. This is the clear import of those provisions of the Constitution and laws of the State, prescribing his powers and duties, as it is of the oath of his office, and the bohd given for the faithful discharge of those duties; and his duties of office have not been performed until he has fully accounted with and paid over to his successor all the money and funds for which he is bound to account. The words of the statute relied on as showing that the treasurer was not intended to be embraced, viz., “which he is by law bound to pay over, account for, or deliver to the treasurer of the State,” do not show'any such legislative intention. They do not show that the treasurer was intended to be excluded from the operation of the statute, but are only descriptive of the liability to account; and certainly the treasurer is bound to account to his successor. And therefore, if during the period of his incumbency of office, and thereafter, until he has fully discharged the duties of the office, by accounting for and paying over the funds belonging to the State, he fraudulently embezzles or appropriates them to his own use, he is clearly within the terms and purview of the statute, and liable to indictment for such embezzlement and fraudulent appropriation. For though it be true that he does not account to himself while holding the office, yet, after his successor is appointed, he continues to hold an official relation to the department until he has fully discharged all the duties assumed by him, by fully accounting for and paying over the funds of the State to his successor; and until this be done he is an officer *66within the meaning and sense of the statute. He holds the money and funds of the State, not as his own, but in an official capacity of agent or trustee of the State, and as such he is liable for his frauds and embezzlements.
(Filed 3rd July, 1890.)
I concur with the rest of the Court, in the conclusion reached by them, and am decidedly of opinion that the judgment sustaining the demurrer and quashing the indictment must be reversed.